SMITH, Presiding Judge,
concurring in part and dissenting in part.
While I concur in Division 1 of the majority, I respectfully dissent as to Division 2. This is an unusual and anomalous case that should not be forced into the mold of the typical deprivation case under the auspices of the Department of Family and Children Services. To apply the provisions of OCGA § 15-11-58 (a) for the first time at this late date will require a remand for full investigation, reunification efforts by DFACS in addition to those already undertaken by the juvenile court, reports by DFACS personnel, and additional hearings by the juvenile court. This unwieldy process runs exactly counter to the public policy of this court to expedite the determination of child custody cases, particularly since the child is already ten years old and fully understands and is harmed by continuing uncertainty regarding his future.
OCGA § 15-11-58 (a) provides:
A court’s order removing a child from the child’s home shall be based upon a finding by that court that continuation in the home would be contrary to the welfare of the child. The court shall also determine as a finding of fact whether reasonable efforts were made by the Division of Family and Children Services of the Department of Human Resources [(DFACS)] and any other appropriate agencies to preserve and reunify families prior to the placement of a child in foster care, to prevent or eliminate the need for removal of the child from that child’s home, and to make it possible for the child to return safely to the child’s home. Such findings shall also be made at every subsequent review of the court’s order under this chapter.
This Code section contains 17 subsections providing in detail the efforts which DFACS must undertake to attempt reunification, in-*669eluding extensive case plans and reports to be made to the court and the judicial citizens review panel, if applicable.
This issue was extensively discussed by the parties at the hearing and addressed by the juvenile court in the order appealed from. Specifically, the juvenile court noted that this is a private petition for deprivation rather than one brought by a government child protective agency. The juvenile court determined that OCGA § 15-11-58 is “designed to pass due process muster when there is government intervention into custody matters,” but that “nothing in this Code requires case plans, reviews, special findings or goals for deprived children who are not under the government’s care.”
Most importantly, this Code section by its terms applies only when a court has entered an order “removing a child from the child’s home.” OCGA § 15-11-58 (a). The only home this now ten-year-old child has known since the age of two is that which he currently occupies. The mother began leaving J. W. K. with the paternal aunt when he was between the ages of one and two. When he was “[n]o more than two,” she left him with the aunt “pretty much full-time.” The mother was hospitalized for a drug problem and then lived with the aunt for six to eight weeks before moving in with her boyfriend and leaving J. W. K. behind. She visited the child only sporadically; the aunt testified that the mother had seen the child more in the four months between the two juvenile court hearings than “in the whole seven years I’ve had him put together.” There was no court-ordered removal either in the temporary order or in the order appealed from. As the juvenile court correctly pointed out, J. W K. was not placed in the aunt’s home by any action of a state agency, but “by this family with no court intervention.”
It is apparent from a reading of OCGA § 15-11-58 that it contemplates at every turn the involvement of DFACS in the investigation of the deprivation petition, in the filing of a case plan, and in the presentation of regular, detailed reports to the court and the judicial citizens review panel. The Code section consistently refers to the placement of a child in foster care under the auspices of DFACS. See, e.g., OCGA § 15-11-58 (c) (1) (referring to placement in foster care); (c) (3) (describing actions to be taken by DFACS in order for child to be returned home); (k) (ordering placement of deprived child in foster care under the supervision of DFACS). Such is not the case here, as the record contains no indication of the involvement of DFACS in any aspect of this matter.
In addition, the juvenile court recognized that orders bearing a “strong resemblance” to DFACS case plans are often employed by the courts when ruling on petitions made by persons other than a government child protective agency, when that is in the best interest of the child. In this case, the court did, in fact, consider the issues *670addressed by OCGA § 15-11-58, but rejected the. imposition of a case plan or further reunification efforts as not in the best interest of the child. The evidence presented at the hearing supports that decision.
The temporary order explicitly provided for visitation and efforts at reunification. These efforts did not go well. J. W. K. was afraid of the mother’s live-in boyfriend, the father of her other child, described by the juvenile court as “a local criminal of some renown,” with multiple convictions for burglaries, sexual assaults, alcohol, drug, and DUI offenses, “and misdemeanors too numerous to mention herein.”3 Evidence was presented that the boyfriend drank and fought with the mother in the child’s presence and that “they were forced to get out of a car on the side of the road and walk to someone’s house. He was afraid for his physical safety.” The mother defended her boyfriend, stating that “you shouldn’t judge a person by his past.”
The licensed professional counselor who examined J. W. K. recommended strongly against attempts to reunify J. W. K. with the mother, and she opined that “there’s not enough therapy out there to take a 9-year-old child and place him in a new home and try to have him form new attachment relationships with other adults in a forced situation.” The counselor testified that the child felt “forced” to visit his mother and feared that she and her boyfriend would kidnap him. The child’s aunt testified that she had noticed negative changes in J. W. K.’s behavior after the court-ordered visitation. Finally, evidence was presented that the mother failed to abide by the provisions of the temporary order, including failing to follow the instructions for payment of child support and discussing custody and child support issues with J. W. K., in direct violation of the juvenile court’s explicit prohibition of such talk due to the risk of upsetting the child. In view of this evidence that court-ordered attempts at reunification were not only unsuccessful but placed the child in some danger, this court should not order still further attempts at reunification under the auspices of DFACS and place J. W. K. back into a situation already known to be harmful. In the Interest of A. S. H., 239 Ga. App. 565, 571 (1) (521 SE2d 604) (1999) (court not obligated to return children to parent and wait until they have actually been harmed).
Moreover, the juvenile court did not follow the guardian ad litem’s recommendation to employ the new provisions of OCGA § 15-11-58 (i) and grant extended custody until J. W. K.’s eighteenth birthday. Instead, it awarded temporary legal custody to the aunt and uncle for a period of two years. The court’s order specifically anticipates that the mother may remedy the problems leading to the find*671ing of deprivation and may reapply to the court at that time. Although the majority contends this prevents the mother from pursuing reunification, this would not be the case if she were willing to sever her association with a notorious criminal and provide a safe environment for J. W. K. during his visits with her. The juvenile court properly considered her apparent unwillingness to do so during earlier attempts at reunification.
In the process of considering whether a child is deprived within the meaning of OCGA § 15-11-2 (8), and the disposition of the child under OCGA § 15-11-55, the juvenile court will necessarily address many of the issues contemplated by OCGA § 15-11-58, as the court in fact did here. A mechanical compliance with the provisions of OCGA § 15-11-58 should not be required in cases in which the Department of Family and Children Services is not involved and no court has ordered the child removed from its home.
For this reason, In the Interest of W. P. H., 249 Ga. App. 890, 892 (2) (549 SE2d 513) (2001), should be disapproved to the extent that it requires DFACS to participate in á custody case in such unusual circumstances. In W. P. H., we held that a finding of whether reasonable reunification efforts were made by DFACS “and any other appropriate agencies” is required by OCGA § 15-11-58 (a) whenever a disposition order is entered “transferring temporary legal custody.” Id. at 892 (2). The text of the Code section, as noted above, actually requires such a finding of fact, not in an order transferring custody, but in an order “removing a child from the child’s home.” OCGA § 15-11-58 (a). It is not clear from the text of the opinion in W. P. H. whether DFACS had any previous involvement in the investigation of the deprivation petition. Here, it is plain that DFACS had no such involvement, and remand for the purpose of such a finding of fact would be meaningless and futile. The record reflects that the child’s interests were protected by a guardian ad litem, who investigated the case on behalf of the child, made recommendations to the court, and participated in the hearing. It does not appear that the juvenile court in W. P. H. had entered a previous custody order providing for attempts at reunification or that any evidence was presented or findings made that those attempts had been harmful and not in the best interest of the child, as was done here.
The juvenile court and J. W. K.’s guardian ad litem have already completed the process which DFACS would have to duplicate from its inception, following the numerous complex mandates of the statute. To involve DFACS in this litigation at this point is unnecessary, time-consuming, duplicative, and wasteful of the limited resources of the State that would be better spent in caring for children whose circumstances have not been already fully investigated by two sets of private litigants represented by counsel, a guardian ad litem, and the *672juvenile court. Meanwhile, the ten-year-old child must suffer continued uncertainty regarding his future as a new DFACS investigation wends its way through the system.
Decided March 29, 2002
William, R. Thompson, Jr., for appellant.
James F. Ledbetter, Joseph D. Little, for appellee.
For these reasons, I respectfully dissent.
I am authorized to state that Presiding Judge Pope, Presiding Judge Johnson, Judge Barnes and Judge Mikell join in this opinion.

 At the time of the hearing in July 2000, her boyfriend was again in jail for 120 days, on charges involving drugs and driving without a license and insurance.